Citation Nr: 0823545	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service in the Navy from June 1968 to 
May 1971.  He is shown to have had 9 months and 4 days of 
foreign or sea service and to have received the Vietnam 
Service Medal.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO that granted service 
connection and assigned a 50 percent rating for PTSD, 
effective on October 28, 2005.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by sleep 
impairment, including nightmares; a restricted affect; 
isolative behavior, particularly in interpersonal 
relationships; and daily intrusive thoughts and to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity as well as difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
50 percent, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2006, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  Therefore, while the veteran was 
not given notification that was in compliance with Vazquez-
Flores, the lack of such notice is non-prejudicial in this 
case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of May 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The veteran's service-connected PTSD is currently rated under 
Diagnostic Code 9411.  Diagnostic Code 9411 applies the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§§ 4.130, Diagnostic Code 9440 (2007).  

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. ).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran was originally awarded service connection for 
PTSD in a June 2006 rating decision.  The veteran was 
assigned a 30 percent rating effective as of October 28, 
2005.  

On appeal, the veteran asserts that he should receive a 
rating in excess of 30 percent because he is divorced, has 
"slipped away from the religious beliefs of his childhood," 
had menial employment throughout his life, and has symptoms 
of insomnia, irritability, concentration difficulty a startle 
response, and a GAF score of 51.  

The evidence of record indicates that the veteran was 
initially seen by a VA mental health professional in January 
2005 for an initial in-take examination.  During this 
session, the veteran stated that his in-service stressor 
stems from an incident on board his ship, where his ship was 
struck by an Australian aircraft carrier in the South China 
Sea.  

The collision reportedly resulted in the sinking of his 
portion of the ship.  He was one of 6 survivors of 41 people 
in the portion and was rescued after an hour of treading 
water.  He could not save others because he did not have a 
life jacket.  No bodies were ever found because the waters 
were infested with sharks.  

During the examination, the veteran reported having 
nightmares once or twice a month; having a hyperactive 
startle response, which included being startled when the 
phone rang; having isolation behavior, including only living 
with his son and having one plutonic female friend; and 
having no reported psychosis, including no hallucinations or 
delusions  He also denied having homicidal or suicidal 
ideations.  

The veteran was noted to have been on time, cooperative, 
alert and oriented in all three spheres; and gave a "matter 
of fact" presentation of his traumatic experience, which the 
VA examiner noted was "inconsistent with the severity of the 
trauma."  

In a August 2005 follow-up appointment, the VA examiner noted 
that the veteran had intrusive thoughts on a daily basis 
about the incident, and avoided thoughts or activities 
associated with the traumatic experience; had nightmares; had 
a hyperactive startle response; had a restricted affect; had 
a sense of a foreshortened future; had difficulty falling and 
staying asleep; and had a diminished interested in 
significant activities.  

The veteran was seen for a VA examination in May 2006.  The 
veteran was diagnosed with PTSD during this examination and 
was given a GAF score of 51, which the VA examiner noted was 
on the lower end of the scale described as "moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning."  

The VA examiner detailed the traumatic incident as sea, as 
described.  The VA examiner stated that the veteran had not 
been hospitalized for any symptoms related to his diagnosis 
of PTSD.  

During the examination, the VA examiner noted that the 
veteran thought about the incident on a daily basis.  The 
veteran displayed a "very restricted affect" but was stable 
and appropriate during the examination.  The veteran 
possessed logical and coherent thought processes, which the 
VA examiner indicated meant there was no impairment of his 
thought process.  

The veteran did not display or indicate that he had any 
hallucinations or delusions.  He also stated that he did not 
have any homicidal or suicidal ideations; however, the 
veteran did state that he had occasional suicidal thoughts in 
the past, but denied these thoughts reached plans or intent 
to commit suicide.  

The VA examiner further noted that the veteran did not 
complain of memory loss, or display any obsessive or 
ritualistic behavior.  The veteran avoided crowds and had 
periods of depression and anxiety.  

The VA examiner also noted that the veteran had sleep 
impairment, which included nightmares; had a diminished 
interest and participation in significant activities over the 
years; and experienced a detachment or estrangement from 
others in interpersonal relationships.  The VA examiner noted 
a sense of foreshortened future as well.  

Finally, in a mental health follow-up session in July 2006, 
the VA examiner noted that the veteran had returned to work 
for 20 hours a week and enjoyed his work.  It was also noted 
that the veteran had decreased symptomatology, including a 
significant decrease in the frequency of nightmares.  

Given the evidence of record, the Board finds that the 
service-connected disability picture in this case more nearly 
resembles the criteria warranting the assignment of a 50 
percent rating.  

Specifically, the veteran is shown to have sleep 
disturbances, including nightmares; hyperactive startle 
response; a restricted affect; and isolative-type behavior 
which impairs his interpersonal relationships and, to some 
degree, his industrial adaptability.  The recently assigned 
GAF score of 51 is shown to have been reflective of moderate 
social and occupational impairment.  

On review, the manifestation of the service-connected PTSD 
currently are shown to reflect a level of incapacity 
consistent with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

However, a level of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and the inability to 
establish and maintain effective relationships is not 
presented by the evidentiary record in this case.  

Accordingly, for the period of his appeal, an initial 
evaluation of 50 percent for the service-connected PTSD is 
warranted.  



ORDER

An initial evaluation of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


